Citation Nr: 0324856
Decision Date: 08/15/03	Archive Date: 10/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-28 288	)	DATE AUG 15, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Lee Ann Swarm, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


 REMAND

On January 14, 2003, the Board of Veterans Appeals (BVA or Board) ordered further development in your case.  Thereafter, your case was sent to the Boards Evidence Development Unit (EDU), to undertake the requested development.  

Prior to May 1, 2003, the Boards regulations provided that if further evidence, clarification of the evidence, correction of a procedural defect, or any other action was essential for a proper appellate decision, a Board Member or panel of Members could direct Board personnel to undertake the action essential for a proper appellate decision.  See 38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals for the Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter DAV).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule codified at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants one review on appeal to the Secretary when the Board considers additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration, and without having to obtain the appellants waiver.  

Following the Federal Circuits decision in DAV, the General Counsel issued a precedential opinion, which concluded that DAV did not prohibit the Board from developing evidence in a case before it, provided that the Board does not adjudicate the claim based on any new evidence it obtains unless the claimant waives initial consideration of such evidence by first-tier adjudicators in the Veterans Benefits Administration (VBA).  VAOPGCPREC 1-03.  Based on this opinion, the Board continued, for a short time, to request development via the Boards EDU.  

Recently, in light of the Federal Circuit Courts decision and other policy considerations, the Department of Veterans Affairs (VA) determined that VBA would resume all development functions.  In other words, aside from the limited class of development functions that the Board is statutorily permitted to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development will be conducted at the regional office (RO) level.  

In the event that you appeared at a hearing before a Veterans Law Judge (VLJ) other than the VLJ signing this remand, be advised that if your case is returned to the Board, it will be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:  

1.  Make arrangements with the appropriate VA medical facility for the veteran to be afforded the following examinations:  orthopedic and psychiatric to determine the onset and etiology of any back and psychiatric disabilities.  Send the claims folder to the examiners for review. 

2.  The orthopedic examiner is requested to offer an opinion as to whether it is at least as likely as not that the veteran currently experiences a back disability.  If he currently has a back disability, the examiner is requested to offer an opinion as to the etiology of his back disability, including whether it is at least as likely as not that any currently manifested back disability is related to the veteran's active service.  If the veteran's currently manifested back disability cannot be medically linked or attributed to the veteran's military service on a medical scientific basis, and without invoking processes relating to guesses or judgments based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report.  

3.  The psychiatric examiner is requested to offer an opinion as to the time of onset of the veterans currently manifested psychiatric disorder, including whether it is at least as likely as not that a currently manifested psychiatric disorder had its onset during active service.  If the examiner determines that current psychiatric disorder clearly and unmistakably preexisted active service, the examiner is requested to offer an opinion as to whether it is at least as likely as not that a psychiatric disorder underwent a chronic worsening during active service that was beyond its natural progression.  If the veteran's currently manifested psychiatric disorder cannot be medically linked or attributed to the veteran's military service on a medical scientific basis, and without invoking processes relating to guesses or judgments based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).  

